Exhibit Material Transfer and License Option Agreement between Helix BioPharma Corporation and Schering Corporation December CONFIDENTIAL TREATMENT REQUESTED INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND IS IDENTIFIED BY THREE ASTERISKS, AS FOLLOWS “* * *”, AN UNREDACTED VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. MATERIAL TRANSFER & LICENSE OPTION AGREEMENT This Agreement, effective the latest of the signature dates, is by and between the following parties: Helix BioPharma Corp., having a principal place of business at 3-305 Industrial Parkway South, Aurora, OntarioL4G 6X7, Canada (hereinafter referred to as “Helix”); and Schering Corporation, having a principal place of business at 2000 Galloping Hill Road, Kenilworth, New Jersey 07033 (hereinafter referred to as “Schering”). WHEREAS, Schering has developed certain Material and Proprietary Information (each as defined below) and desires to protect its proprietary rights in and to the Material and Proprietary Information; WHEREAS, Helix has developed certain Proprietary Information, which includes the Biphasix Technology (as defined below), and desires to protect its proprietary rights in and to the Proprietary Information; WHEREAS Helix desires to obtain quantities of the Material from Schering for use in the development of a topical formulation using Helix’ proprietary Biphasix technology; and WHEREAS Schering, being the owner of the entire right, title and interest in the Material, is willing to provide Helix with the Material for the sole purpose of conducting such Development Program; NOW, THEREFORE, in consideration of the transfer of Material to Helix and to protect the interests and rights of Schering and Helix, the parties have agreed to the following: 1.Definitions: “Affiliate” shall mean any individual or entity directly or indirectly controlling, controlled by or under common control with, a party to this Agreement.For purposes of this Agreement, the direct or indirect ownership of fifty percent (50%) or more of the outstanding voting securities of an entity, or right to receive fifty percent (50%) or more of the profits or earning of an entity shall be deemed to constitute control.Such other relationship as in fact results in actual control over the management, business and affairs of an entity shall also be deemed to constitute control. “Agreement Product” shall mean a topical formulation of interferon alpha-2b, recombinant, formulated using Biphasix Technology. “Biphasix Technology” shall mean the
